 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    KENNETH LEE TAYLOR,                                 No. 2:21-cv-0831-JAM-EFB P
11                        Plaintiff,
12            v.                                          ORDER
13    UNKNOWN, et al.,
14                        Defendants.
15

16          Plaintiff proceeds without counsel in an action brought under 42 U.S.C. § 1983. He

17   requests a ninety-day extension of time to file a complaint in accordance with the court’s May 11,

18   2021 order.

19          Plaintiff’s request (ECF No. 13) is granted and he has 90 days from the date this order is

20   served to file a complaint. The complaint need not be overly detailed. It must include a short and

21   plain statement of the facts giving rise to plaintiff’s claims. It must also clearly identify each

22   defendant, state what each defendant did to violate his rights, and include a request for relief. It

23   should not contain legal citations and does not need to include any other documents, exhibits or

24   other forms of evidence. To assist plaintiff, the Clerk of the Court shall to send to him a form

25   complaint for use by prisoners in § 1983 actions.

26          So ordered.

27   Dated: June 21, 2021.

28
